UNR Holdings, Inc. 301 East Pine Street, Suite 150 Orlando, FL 32801 January 13, 2010 Securities and Exchange Commission Washington, D.C. 20549 RE: UNR Holdings, Inc. SEC Comment Letter dated January 7, 2010 Form 8-K Item 4.01 File No. 000-27199 Dear Sir/Madam: We are submitting herein the responses of UNR Holdings, Inc. (the “Company”) to the comments set forth in your comment letter dated January 7, 2010 on the captioned filing under the Securities Exchange Act of 1934, as amended. Simultaneously with the filing of this correspondence, the Company has filed an amended Current Report on Form 8-K (the “Amended Form 8-K”). The Amended Form 8-K contains revised disclosures in accordance with Items 304(a)(1)(iv) and 304(a)(1)(v) of Regulation S-K, in response to comment #1 and comment #2 in the Commission’s comment letter, and an updated Exhibit 16 letter, in response to comment #3 in such letter. The Company is responsible for the adequacy and accuracy of the disclosure in the filing. The Company acknowledges that staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing and that the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company is also aware that the Division of Enforcement has access to all information we provide to the staff of the Division of Corporation Finance in your review of our filing or in response to your comments on our filing. Sincerely, UNR HOLDINGS, INC. By: /s/ Alexey A. Kim Alexey A.
